708 N.W.2d 385 (2006)
474 Mich. 1019
Elizabeth FARLEY, As Personal Representative of the Estate of Franklin Farley, Deceased, Plaintiff-Appellant,
v.
ADVANCED CARDIOVASCULAR HEALTH SPECIALISTS, P.C., and Garden City Osteopathic Hospital, Defendants-Appellees.
Docket Nos. 129391, 129392, 129393, COA Nos. 256776, 256799, 257988.
Supreme Court of Michigan.
January 27, 2006.
On order of the Court, the application for leave to appeal the May 26, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.